DETAILED ACTION
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance:
Agarwal et al. (US 7,595,744) and Li et al. (US 8,754,794) are considered to be the closest prior art to the claimed invention. Agarwal (Fig. 1) discloses method of/circuit for correcting offset errors associated with a sub-ADC in a pipeline ADC (Title/Abstract). The pipeline ADC comprises: a plurality of stages 120-1 through 120-S, digital error correction block 130, offset correction block 180, and clock generation circuit 190. Each of the stages generates a sub-code corresponding to a voltage value of analog signal received as an input, and an amplified residue signal as an input to a (any) next stage. The clock generation circuit provides clock signals to each of the stages via paths 191-1 through 191-S. The clock signals determine the sampling instants in the operation of each stage. The digital error correction block 130 receives sub-codes 123-1 through 123-S from various stages 121-1 through 121-S, and generates an overall code representing the strength of the sample received on path 111. The offset correction block operates to correct offset errors in stages 120-1 through 120-S, based on the residue signals generated in various stages (line 48 of col. 2 to line 15 of col. 3). Li (Fig. 2) discloses a pipeline ADC 100 includes a plurality of stages 110 and 110’, each of the stages provides corresponding digital bits to a code conversion circuit 114. The code conversion circuit 114 operates to combine the received digital bits to generate an uncorrected digital code Dcode having a bit width that is equal to the resolution of the converter 100. The raw uncorrected digital code Dcode is fed to A/D converter calibration circuit 102. The circuit 102 includes an analog error correction circuit 120, a digital error correction circuit 122, a calibration control circuit 124 that is configured to coordinate the operation of error correction circuits 120 and 122 during calibration operations, 

	Regarding claims 1-17, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “locking the outputs of all previous-stage comparators in the ith pipeline stage of the pipeline 12analog-to-digital converter; and 13completing, according to original output code of the pipeline analog-to-digital converter, 14error extraction by means of adaptive iteration, stage-by-stage, sequentially from a last stage to a 15first stage of a pipeline” is not found in the prior art of record. Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809